DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2017/0230994 A1) in view of Horiuchi et al. (US 2020/0092856 A1).

You et al. disclose a method and apparatus for transmitting/receiving downlink control information with the following features: regarding claim 1, a method for transmitting data from a base station, the method comprising: transmitting, to a terminal, first control information to monitor second control information associated with an interrupted transmission; generating the second control information notifying at least one OFDM symbol associated with no transmission for the terminal; and transmitting the second control information to the terminal, wherein the second control information includes at least 14 bits, wherein each bit of the second control information is mapped to at least one group, and wherein each of the at least one group includes at least one symbol (Fig. 8, illustrates an example of a short TTI and an example of transmission of a control channel and a data channel in a short TTI, see teachings in [0010, 0082-0083, 0194-0195, 0208, 0316 & 0344] summarized as “a method for transmitting data from a base station, the method comprising: transmitting, to a terminal, first control information to monitor second control information associated with an interrupted transmission (i.e. a base station 10 (fig. 16) for transmitting data to a terminal 20 a first DCI (data control information) within a control region of a first TTI of a first time duration and the first DCI may include information about a second DCI in a second TTI of a second time duration shorter than the first time duration, wherein the first DCI may contain the sPDCCH monitoring configuration information including the resource/transmission scheme information of the second DCI to allow the UE to monitor an sPDCCH carrying the second DCI, and the second DCI is also related to interference transmission), generating the second control information notifying at least one OFDM symbol associated with no transmission for the terminal (i.e. the base station 10 generating the second DCI with one or more than one available OFDM symbol and not for transmission to the terminal 20, as the second DCI is mapped to the OFDM symbol(s) in the front part of the OFDM symbols allocated to the PDSCH in the time domain, and accordingly the UE may receive the DCI prior to data), and transmitting the second control information to the terminal, wherein the second control information includes at least 14 bits,  wherein each bit of the second control information is mapped to at least one group, and wherein each of the at least one group includes at least one symbol (i.e. the  second DCI may be DCI transmitted through sPDCCH within each sTTI and may contain dynamic configuration information related to the data transmission scheduled by the sPDCCH, and aggregation level or bit size of the second DCI may not be fixed or configured with one specific value, and depending on the aggregation level of the second DCI, the locations and/or amount of resources used for transmission of the 
You et al. is short of expressly teaching “transmitting the second control information to the terminal, wherein the second control information includes at least 14 bits”.
Horiuchi et al. disclose a method of determining a resource to which a DCI is mapped with the following features: regarding claim 1, transmitting the second control information to the terminal, wherein the second control information includes at least 14 bits (Fig. 11, a diagram illustrating an example of an association between MCS for data and sizes of the second DCI according to Embodiment, see teachings in [0034, 0041-0042, 0013-0016] summarized as “transmitting the second control information to the terminal, wherein the second control information includes at least 14 bits (i.e. in two step DCI is  a base station 100 (fig. 1) transmitting a first DCI containing a resource region to a user equipment 200, the second DCI using a resource configured based on information on the first DCI or information on the DL data signal, which is indicated by the first DCI, wherein the information bits of the second DCI are 40 bits and 20 bits for number of CCEs for 40 bits and the number of CCEs for 20 bits respectively as calculated for the numbers of CCEs that are required when the number of REs per CCE is assumed to be 36, and the modulation order for the second DCI is assumed to be 2 QPSK)”). 

Regarding claim 5:
You et al. disclose a method and apparatus for transmitting/receiving downlink control information with the following features: regarding claim 5, a base station apparatus for transmitting data, the base station comprising: a radio transmitter configured to transmit the data in a transmission band; and at least one processor configured to: transmit, to a terminal, first control information to monitor second control information associated with an interrupted transmission, generate the second control information notifying at least one OFDM symbol associated with no transmission for the terminal, and transmit the second control information to the terminal, wherein the second control information includes at least 14 bits, wherein each bit of the second control information is mapped to at least one group, and wherein each of the at least one group includes at least one symbol (Fig. 8, illustrates an example of a short TTI and an example of transmission of a control channel and a data channel in a short TTI, see teachings in [0010, 0082-0083, 0194-0195, 0208, 0316 & 0344] summarized as “a base station apparatus for transmitting data, the base station comprising: a radio transmitter configured to transmit the data in a transmission band; and at least one processor configured to: transmit, to a terminal, first control information to monitor second control information associated with an interrupted transmission (i.e. a base station 10 (fig. 16) comprising a RF unit 13 for transmitting data to a terminal 20 a first DCI (data control information) within a control region of a first TTI of a first time duration and the first DCI may include information about a second DCI in a second TTI of a second time duration shorter than the first time duration, wherein the first DCI may contain the sPDCCH monitoring configuration information including the resource/transmission scheme information of the second DCI to allow the UE to monitor an sPDCCH carrying the second DCI, and the second DCI is also related to interference transmission), generate the second control information notifying at least one OFDM symbol associated with no transmission for the terminal (i.e. the base station 10 generating the second DCI with one or more than one available OFDM symbol and not for transmission to the terminal 20, as the second DCI is mapped to the OFDM symbol(s) in the front part of the OFDM symbols allocated to the PDSCH in the time domain, and accordingly the UE may receive the DCI prior to data), and transmit the second control information to the terminal, wherein the second control information includes at least 14 bits, wherein each bit of the second control information is mapped to at least one group, and wherein each of the at least one group includes at least one symbol (i.e. the  second DCI may be DCI transmitted through sPDCCH within each sTTI and may contain dynamic configuration information related to the data transmission scheduled by the sPDCCH, and aggregation level or bit size of the second DCI may not be fixed or configured with one specific value, and depending on the aggregation level of the second DCI, the locations and/or amount of resources used for transmission of the second DCI may  vary, for example, the bit size of the second DCI may include at least 16 bits having aggregation 
You et al. is short of expressly teaching “transmit the second control information to the terminal, wherein the second control information includes at least 14 bits”.
Horiuchi et al. disclose a method of determining a resource to which a DCI is mapped with the following features: regarding claim 5, transmit the second control information to the terminal, wherein the second control information includes at least 14 bits (Fig. 11, a diagram illustrating an example of an association between MCS for data and sizes of the second DCI according to Embodiment, see teachings in [0034, 0041-0042, 0013-0016] summarized as “transmitting the second control information to the terminal, wherein the second control information includes at least 14 bits (i.e. in two step DCI is  a base station 100 (fig. 1) transmitting a first DCI containing a resource region to a user equipment 200, the second DCI using a resource configured based on information on the first DCI or information on the DL data signal, which is indicated by the first DCI, wherein the information bits of the second DCI are 40 bits and 20 bits for number of CCEs for 40 bits and the number of CCEs for 20 bits respectively as calculated for the numbers of CCEs that are required when the number of REs per CCE is assumed to be 36, and the modulation order for the second DCI is assumed to be 2 QPSK)”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of You et al. by using the features as taught by Horiuchi et al. in order to provide a more effective and efficient 
Regarding claim 9:
You et al. disclose a method and apparatus for transmitting/receiving downlink control information with the following features: regarding claim 9, a method for receiving, by a terminal, a data from a base station in a terminal, the method comprising: receiving, from the base station, a first control information to monitor second control information associated with an interrupted transmission; and transmitting the second control information to the terminal, wherein the second control information notifies at least one OFDM symbol associated with no transmission for the terminal, wherein the second control information includes at least 14 bits, wherein each bit of the second control information is mapped to at least one group, and wherein each of the at least one group includes at least one symbol (Fig. 8, illustrates an example of a short TTI and an example of transmission of a control channel and a data channel in a short TTI, see teachings in [0010, 0082-0083, 0194-0195, 0208, 0316 & 0344] summarized as “a method for receiving, by a terminal, a data from a base station in a terminal, the method comprising: receiving, from the base station, a first control information to monitor second control information associated with an interrupted transmission (i.e. a base station 10 (fig. 16) comprising a RF unit 13 for transmitting data to a terminal 20 a first DCI (data control information) within a control region of a first TTI of a first time duration and the first DCI may include information about a second DCI in a second TTI of a second time duration shorter than the first time duration, wherein the first DCI may and transmitting the second control information to the terminal, wherein the second control information notifies at least one OFDM symbol associated with no transmission for the terminal (i.e. the base station 10 generating the second DCI with one or more than one available OFDM symbol and not for transmission to the terminal 20, as the second DCI is mapped to the OFDM symbol(s) in the front part of the OFDM symbols allocated to the PDSCH in the time domain, and accordingly the UE may receive the DCI prior to data), wherein the second control information includes at least 14 bits, wherein each bit of the second control information is mapped to at least one group, and wherein each of the at least one group includes at least one symbol (i.e. the  second DCI may be DCI transmitted through sPDCCH within each sTTI and may contain dynamic configuration information related to the data transmission scheduled by the sPDCCH, and aggregation level or bit size of the second DCI may not be fixed or configured with one specific value, and depending on the aggregation level of the second DCI, the locations and/or amount of resources used for transmission of the second DCI may  vary, for example, the bit size of the second DCI may include at least 16 bits having aggregation level 8 with CCE size 16, wherein the CCE corresponds to a plurality of resource element groups (REGs) and each CCE contains 9 REGs, which are distributed across the OFDM symbols )”).
You et al. is short of expressly teaching “wherein the second control information includes at least 14 bits”.
transmitting the second control information to the terminal, wherein the second control information includes at least 14 bits (i.e. in two step DCI is  a base station 100 (fig. 1) transmitting a first DCI containing a resource region to a user equipment 200, the second DCI using a resource configured based on information on the first DCI or information on the DL data signal, which is indicated by the first DCI, wherein the information bits of the second DCI are 40 bits and 20 bits for number of CCEs for 40 bits and the number of CCEs for 20 bits respectively as calculated for the numbers of CCEs that are required when the number of REs per CCE is assumed to be 36, and the modulation order for the second DCI is assumed to be 2 QPSK)”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of You et al. by using the features as taught by Horiuchi et al. in order to provide a more effective and efficient system that is capable of transmitting the second control information including at least 14 bits to the terminal. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 13:
You et al. disclose a method and apparatus for transmitting/receiving downlink control information with the following features: regarding claim 13, a terminal apparatus a terminal apparatus for receiving data, the terminal apparatus comprising: a wireless receiver configured to convert a radio signal received through a set band into a baseband signal; and a communication processor configured to: receive, from a base station, first control information to monitor second control information associated with an interrupted transmission (i.e. a base station 10 (fig. 16) comprising a RF unit 13 for transmitting data to a terminal 20 comprising a RF unit 23 converting the RF signal into a baseband signal, and processor 21 to receive a first DCI (data control information) within a control region of a first TTI of a first time duration and the first DCI may include information about a second DCI in a second TTI of a second time duration shorter than the first time duration, wherein the first DCI may contain the sPDCCH monitoring configuration information including the resource/transmission scheme information of the second DCI to allow the UE to monitor and receive the second control information, wherein the second control information notifies at least one OFDM symbol associated with no transmission for the terminal (i.e. the base station 10 generating the second DCI with one or more than one available OFDM symbol and not for transmission to the terminal 20, as the second DCI is mapped to the OFDM symbol(s) in the front part of the OFDM symbols allocated to the PDSCH in the time domain, and accordingly the UE may receive the DCI prior to data), wherein the second control information includes at least 14 bit per a serving cell, wherein each bit of the second control information is mapped to at least one group, and wherein each of the at least one group includes at least one symbol (i.e. the  second DCI may be DCI transmitted through sPDCCH within each sTTI and may contain dynamic configuration information related to the data transmission scheduled by the sPDCCH, and aggregation level or bit size of the second DCI may not be fixed or configured with one specific value, and depending on the aggregation level of the second DCI, the locations and/or amount of resources used for transmission of the second DCI may  vary, for example, the bit size of the second DCI may include at least 16 bits having aggregation level 8 with CCE size 16, wherein the CCE corresponds to a plurality of resource element groups (REGs) and each CCE contains 9 REGs, which are distributed across the OFDM symbols )”).
You et al. is short of expressly teaching “wherein the second control information includes at least 14 bit per a serving cell”.
Horiuchi et al. disclose a method of determining a resource to which a DCI is mapped with the following features: regarding claim 13, wherein the second control wherein the second control information includes at least 14 bit per a serving cell (i.e. in two step DCI is  a base station 100 (fig. 1) transmitting a first DCI containing a resource region to a user equipment 200, the second DCI using a resource configured based on information on the first DCI or information on the DL data signal, which is indicated by the first DCI, wherein the information bits of the second DCI are 40 bits and 20 bits for number of CCEs for 40 bits and the number of CCEs for 20 bits respectively as calculated for the numbers of CCEs that are required when the number of REs per CCE is assumed to be 36, and the modulation order for the second DCI is assumed to be 2 QPSK)”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of You et al. by using the features as taught by Horiuchi et al. in order to provide a more effective and efficient system that is capable of transmitting the second control information including at least 14 bits to the terminal. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 2-3, 6-7, 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2017/0230994 A1) in view of Horiuchi et al. (US 2020/0092856 A1) as applied to claims 1, 5, 9 and 13 above, and further in view of Lin et al. (US 2021/0307047 A1).

You et al. and Horiuchi et al. disclose the claimed limitation as described in paragraph 5 above. You et al. and Horiuchi et al. do not expressly disclose the following features: regarding claim 2, wherein the data is an enhanced mobile broadband (eMBB) data; regarding claim 3, wherein the at least one OFDM symbol are allocated for an ultra-reliable and low latency communication (URLLC) service data; regarding claim 6, wherein the data is an enhanced mobile broadband (eMBB) data, and a second service data is an ultra-reliable and low latency communication (URLLC) service data; regarding claim 7, wherein the at least one OFDM symbol are allocated for an ultra-reliable and low latency communication (URLLC) service data; regarding claim 10, wherein the data is an enhanced mobile broadband (eMBB) data; regarding claim 11, wherein the at least one OFDM symbol are an ultra-reliable and low latency communication (URLLC) service data; regarding claim 14, wherein the data is an enhanced mobile broadband (eMBB) service data; regarding claim 15, wherein the at least one OFDM symbol are an ultra-reliable and low latency communication (URLLC) service data.
Lin et al. disclose a method for transmitting information, a terminal device and a network device with the following features: regarding claim 2, wherein the data is an enhanced mobile broadband (eMBB) data (Fig. 2, shows transmission modes of PDCCH and PUSCH in LTE system, see teachings in [0046-0047] summarized as “network device 20 (fig. 1) is used for providing a communication service for the terminal device 10, LTE OFDM downlink systems, PDCCH and PDSCH are usually transmitted by using TDM, wherein the PDCCH may eMBB data using the OFDM symbols”); regarding claim 3, wherein the at least one OFDM symbol are allocated for an ultra-
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of You et al. with .

Claims 4, 8, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2017/0230994 A1) in view of Horiuchi et al. (US 2020/0092856 A1) as applied to claims 1, 5, 9 and 13 above, and further in view of Wang et al. (US 2019/0182756 A1).

You et al. and Horiuchi et al. disclose the claimed limitation as described in paragraph 5 above. You et al. and Horiuchi et al. do not expressly disclose the following features: regarding claim 4, wherein the second control information indicates a physical resource block (PRB); regarding claim 8, wherein the second control information indicates a physical resource block (PRB); regarding claim 12, wherein the second control information indicates a physical resource block (PRB); regarding claim 16, wherein the second control information indicates a physical resource block (PRB).
Wang et al. disclose the following features: regarding claim 4, wherein the second control information indicates a physical resource block (PRB) (Fig. 2, a schematic diagram of a system architecture to which an uplink scheduling information sending method is applicable according to the present invention, see teachings in [0151] summarized as “first control information indicates a quantity of physical resource blocks PRBs used by the second device to send the data information, and the second 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SYED M BOKHARI/            Examiner, Art Unit 2473
11/2/2021                       
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473